By the Court,

Moore, J.
It is claimed by respondent’s counsel that the second count is bad, because it does not show the person the respondent intended to kill, and that the third count cannot be sustained because it alleges an assault upon one person with intent to kill another and different person.
I do not think the demurrer can he sustained as to the second count.
The offense charged is an assault,aggravatéd by the intent to kill and murder. The act done is alleged with certainty as to time, place and person assaulted, and the intent with which this act was done is distinctly averred.
The respondent is advised clearly of the accusation against him, and I think cannot he prejudiced by the form of pleading adopted. It is a convenient mode of pleading for the People, and cannot emharasss respondent. It is fully sustained by authority. Arch. Cr. Pr. & Plea., 270.
The’demurrer to this count is therefore overruled.
Jf I am right in the conclusion I have reached as to the sec*95ond count, there can be no necessity for the form of pleading adopted in the third, count.
No reason has been suggested on the argument why both forms of pleading should be permitted, and I find no precedent approving of such a practice..
It seems to me entirely useless, and in many respects objectionable.
The demurrer to third count is sustained.